Case 2:19-cv-00656-R-MRW Document 46 Filed 11/03/19 Page 1 of 3 Page ID #:234




  1    CENTER FOR DISABILITY ACCESS
       Chris Carson, Esq., SBN 280048
  2    Ray Ballister, Jr., Esq., SBN 111282
       Phyl Grace, Esq., SBN 171771
  3    Dennis Price, Esq., SBN 279082
       Christopher A. Seabock, Esq., SBN
  4    279640
       8033 Linda Vista Road, Suite 200
  5    San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
  6    dennisp@potterhandy.com
  7    Attorneys for Plaintiff
  8
  9
 10
                            UNITED STATES DISTRICT COURT
 11                        CENTRAL DISTRICT OF CALIFORNIA
 12
 13    Martin Vogel,                                Case No. 2:19-cv-00656-R-MRW
 14              Plaintiff,
 15      v.                                        Declaration of Dennis Price
 16    Kafco Partnership, a California
       Limited Partnership; and Does 1-
 17    10,
 18              Defendants.
 19
 20
                                 DECLARATION OF DENNIS PRICE
 21
              1. I, the undersigned, am an attorney of record for the Plaintiff and
 22
 23
                 admitted to practice law in all courts in the State of California
 24
 25              including the district court in which this matter is being heard.
 26
              2. Following this court’s grant of summary judgment to the plaintiff,
 27
 28              the parties have been in discussion pursuant to L.R. 7-3 on

                                               1

       Price Declaration                                     2:19-cv-00656-R-MRW
Case 2:19-cv-00656-R-MRW Document 46 Filed 11/03/19 Page 2 of 3 Page ID #:235




  1            resolution of the remaining issues rather than seeking a motion on
  2
               attorney’s fees. Those discussions have been on-going.
  3
  4         3. During these discussions, the court’s order from October 26, 2019
  5
  6
               requiring a joint status report was overlooked. The parties had been

  7
               very close on resolution and it was simply missed.
  8
  9         4. Plaintiff’s counsel regrets this oversight, however, this was not the
 10
               result of intentional disrespect to the court. Plaintiff has been
 11
 12            focusing on resolving the remaining issues without further
 13
 14            involvement in this and two other matters pending between the

 15
               counsel to this matter. The order for a status report was simply
 16
 17            overlooked.
 18
            5. The status of this case is that the parties have been in on-going
 19
 20            discussions regarding resolution of the attorney’s fees motion.
 21
 22            Plaintiff has produced a billing statement pursuant to L.R. 7-3 to
 23
               allow for fruitful discussion. While those talks have slowed,
 24
 25            Plaintiff has been hopeful a resolution could be found without court
 26
               involvement. However, Plaintiff is able to commit to filing the
 27
 28

                                             2

       Price Declaration                                   2:19-cv-00656-R-MRW
Case 2:19-cv-00656-R-MRW Document 46 Filed 11/03/19 Page 3 of 3 Page ID #:236




  1             motion with this court by November 5, 2019 if the parties cannot
  2
                reach a final resolution.
  3
  4         6. I request that the court refrain from entry of sanctions against any
  5
  6
                party to this matter. While an order was missed, this was the result

  7
                of the parties focusing on efficient resolution, rather than
  8
  9             intentional non-compliance with the order.
 10
      I declare under penalty of perjury under the laws of the State of California
 11
 12   that the above is true and correct.
 13
 14
      Dated: November 3, 2013                 CENTER FOR DISABILITY ACCESS
 15
 16                                                  /s/ Dennis J. Price
                                              By: ____________________________________
 17                                           Dennis Price, Esq.
                                              Attorneys for Plaintiff
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                             3

       Price Declaration                                    2:19-cv-00656-R-MRW
